Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 4, 2011, which ruled that claimant was entitled to receive unemployment insurance benefits.
Claimant was terminated from his position as a sanitation truck driver after he refused to sign a time sheet despite the employer’s directive to do so. While claimant was admittedly aware of his obligation to sign the time sheet, he testified that he refused to do so on that occasion because his employer had improperly altered the times he had worked. The Unemployment Insurance Appeal Board was free to credit claimant’s testimony, and substantial evidence thus supports the Board’s determination that his actions did not rise to the level of disqualifying misconduct (see Matter of Korosi [Star Gas Prods. — Hartnett], 179 AD2d 976, 976-977 [1992]; cf. Matter of Lambert [Commissioner of Labor], 34 AD3d 948, 948 [2006]). We have examined and rejected the employer’s remaining contention (see Matter of Guerin [Roberts], 88 AD2d 1018, 1019 [1982], lv denied 57 NY2d 604 [1982]).
*990Peters, PJ., Rose, Spain and Garry, JJ., concur. Ordered that the decision is affirmed, without costs.